Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated February 14, 2013 (including amendments thereto) with respect to the Common Shares of North American Energy Partners Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 14, 2013 FrontFour Master Fund, Ltd. By: FrontFour Capital Group LLC as Investment Manager By: /s/ David A. Lorber Name: David A. Lorber Title: Managing Member FrontFour Capital Group LLC By: /s/ David A. Lorber Name: David A. Lorber Title: Managing Member FrontFour Opportunity Fund Ltd. By: FrontFour Capital Corp. as Investment Manager By: /s/ David A. Lorber Name: David A. Lorber Title: President FrontFour Capital Corp. By: /s/ David A. Lorber Name: David A. Lorber Title: President /s/ Stephen Loukas Stephen Loukas /s/ David A. Lorber David Lorber /s/ Zachary George Zachary George
